Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability
The following is an examiner’s statement of reasons for indication of allowable subject matter: Allowability of claims 1, 4-6, 10-18 is indicated for the reasons below (pending correction of the above objections):
Claim 1: the closest prior art of record (Hori) fails to disclose, teach, or suggest the method being for controlling fitting bore distortion, the seam being located between two sleeve halves, the seam thickness; first welding the middle third section; when welding both the outer third sections, using only an outward progression from an end adjacent to the middle third section; and using a first diameter size welding electrode on a first two weld layers and a second diameter size welding electrode on remaining weld layers. Secondary references (Okazaki [note that the 892 form refers to this reference, JP 2007021530, as “Ozaki.” This is an error and it should read “Okazaki”], Fellers, ASME, and Cheng) teach certain of these features as indicated in the office action dated 6/26/20, but all fail to teach, disclose, or suggest at least welding a left and right outer third section of the seam using only an outward progression from an end adjacent to the middle third section along a profile of the seam bevel, and using a first diameter size welding electrode on a first two weld layers and a second diameter size welding electrode on remaining weld layers.
Claim 5: the closest prior art of record (Hori) fails to disclose, teach, or suggest the method being for controlling fitting bore distortion, the seam being located between two note that the 892 form refers to this reference, JP 2007021530, as “Ozaki.” This is an error and it should read “Okazaki”], Fellers, ASME, and Cheng) teach certain of these features as indicated in the office action dated 6/26/20, but all fail to teach, disclose, or suggest at least each of the outer third sections being welded in only one welding direction.
Claim 10: the closest prior art of record (Hori) fails to disclose, teach, or suggest the second seam, the seam thickness; wherein only the first two layers include a controlled temper bead weld, and wherein a total distortion is no greater than 1/8”. Secondary references (Okazaki [note that the 892 form refers to this reference, JP 2007021530, as “Ozaki.” This is an error and it should read “Okazaki”], Harasawa, Fellers, ASME, and Cheng) teach certain of these features as indicated in the office action dated 6/26/20, but all fail to teach, disclose, or suggest only the first two layers include a controlled temper bead weld, and wherein a total distortion is no greater than 1/8”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                              /ERIN E MCGRATH/                              Examiner, Art Unit 3761